Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were previously pending and subject to a Non-Final Office Action having a notification date of November 16, 2020 (“Non-Final Office Action”).  Following the Non-Final Office Action, Applicant filed an Amendment on May 11, 2021 amending claims 1, 2, 4, 7-9, 11, 14-16, 18 and 20.  Claims 1-20, as recited in the Amendment, with claims 1, 8, and 15 being independent, are currently pending and subject to the final office action below.
Response to Arguments
Response to Applicant’s Remarks Concerning Objections to the Drawings and Specifications 
Applicant’s arguments, see Applicant's remarks, page 11, filed May 11, 2021, with respect to the Objections of Drawings and Specifications have been considered and are persuasive. The  objections of Drawings and Specifications and Claims have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s amendments, see Applicant's remarks, pages 11, Remarks Regarding 35 U.S.C. § 112 Rejection Section, filed May 11, 2021, with respect to the rejections of claims 2, 9, 16 under 35 U.S.C. § 112 have been fully considered and they are persuasive. The applicant has amended the claims to overcome the insufficient antecedent basis problem. The rejections have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 12-14, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed May 11, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at claims 1-20 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims are not directed to an abstract idea because the claims are directed to computer system and can only be performed by a computer. It is a specific web browser that should be instantiated in memory of a computer instead of a generic object.
The claims recite features such as “instantiating…… a web browser object in memory……receiving XML based data” which integrates the abstract idea into a practical application by combining health information from multiple health data providers.
Regarding A, the examiner asserts that the identified abstract idea in the 101 rejection above clearly falls within the “a mental process” because calculating location of health information on a body map and showing the calculated location with the corresponding health information on the body map are observations/evaluations/analyses that can be performed by human, mentally or with pen and paper. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.
Regarding B, for the limitation “instantiating…… a web browser object in memory”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the limitation of “receiving XML based data”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (necessary data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network. See MPEP 2106.05(d)(II) Symantec and OIP Techs. 

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 102 and § 103
These arguments are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8, and 15 recite, "query XML nodes of the healthcare dataset". The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which how the query is performed.  An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. 
Claims 2-7 depend from claim 1 thus inherit the deficiency in claim 1. Claims 9-14 depend from claim 8 thus inherit the deficiency in claim 8. Claims 16-20 depend from claim 15 thus inherit the deficiency in claim 15. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a method (i.e., process), claims 8-14 are directed to a non-transitory computer readable medium (i.e., a manufacture), claims 15-20 are directed to a system (i.e., machine). Accordingly, claims 1-20 are all within at least one of the four statutory categories.  
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial 
Representative independent claim 15 includes limitations that recite an abstract idea. Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:
A system comprising: 
a memory module; 
a processing system comprising at least one hardware core coupled to the memory module configured to: 
instantiate a web browser object in the memory module, wherein the web browser object includes information related to a user;
connect, using the web browser object in the memory module, to a server of at least one healthcare data provider; 
provide, using the web browser object in the memory module, the information related to a user to the at least one healthcare data provider; 
receive, using the web browser object in the memory module, Extensible Markup Language (XML) based healthcare dataset related to the user; 
parse the XML based healthcare dataset using XML Path Language (XPath) to query XML nodes of the healthcare dataset to extract at least one health data item related to the user; 
determine a corresponding location on a canonical body map related to the at least one health data item; 
associate the corresponding location with the at least one health data item; 
provide a view of the canonical body map to the user wherein the canonical body map provides a marking associating the at least one health data item; and 
display information related to the at least one health data item, when the user interacts with the canonical body map through a graphical user interface. 
The Examiner submits that the foregoing underlined limitations constitute: (b) “a mental process” because calculating location of health information on a body map and showing the calculated location with the corresponding health information on the body map are observations/evaluations/analyses that can be performed by human, mentally or with pen and paper.  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 16-20 (similarly for dependent claims 2-7, and 9-14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 16 (similarly to claims 2 and 9), this claim merely recite specific body map to be created and displayed and therefore further define a step (i.e., the providing step) that was indicated as being part of the at least one abstract idea previously. 
In relation to claim 18 (similarly to claims 4 and 11), the claim merely recites specific method for calculation of health information location and therefore further define a step (i.e., the determine step) that was indicated as being part of the at least one abstract idea previously. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system comprising: 
a memory module; 
a processing system comprising at least one hardware core coupled to the memory module configured to (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
instantiate a web browser object in the memory module (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the web browser object includes information related to a user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory. See MPEP 2106.05(d)(II) OIP Techs)
connect, using the web browser object in the memory module, to a server of at least one healthcare data provider (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
provide, using the web browser object in the memory module, the information related to a user to the at least one healthcare data provider (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
receive, using the web browser object in the memory module, Extensible Markup Language (XML) based healthcare dataset related to the user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
parse the XML based healthcare dataset using XML Path Language (XPath) to query XML nodes of the healthcare dataset (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to extract at least one health data item related to the user; 
determine a corresponding location on a canonical body map related to the at least one health data item; 
associate the corresponding location with the at least one health data item; 
provide a view of the canonical body map to the user wherein the canonical body map provides a marking associating the at least one health data item; and 
display information related to the at least one health data item, when the user interacts with the canonical body map through a graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)). 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of memory module, processing system, hardware core, graphical user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations “instantiate a web browser object in the memory module; connect, using the web browser object in the memory module, to a server of at least one healthcare data provider; parse the XML based healthcare dataset using XML Path Language (XPath) to query XML 
Regarding the additional limitations “the web browser object includes information related to a user”, the Examiner submits that these additional limitations merely adds insignificant pre-solution activity (selecting a particular data source or type of data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations “provide, using the web browser object in the memory module, the information related to a user to the at least one healthcare data provider; receive, using the web browser object in the memory module, Extensible Markup Language (XML) based healthcare dataset related to the user”, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving data over a network) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 16 (similar to claims 2 and 9), there is no additional limitation beyond the above noted at least one abstract idea.
For claim 17 (similar to claims 3 and 10), regarding the additional limitation “transmitting an attribute associated with a script, wherein the script is configured to connect to a database associated with the healthcare data provider to retrieve the healthcare dataset related to the user”, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving data over a network) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 18 (similar to claims 4 and 11), there is no additional limitation beyond the above noted at least one abstract idea.
For claim 19 (similar to claims 5 and 12), regarding the additional limitation “navigating through at least one web page configured in a website of the at least one healthcare data provider”, the 
For claim 20 (similar to claims 6-7 and 13-14), regarding the additional limitation “invoking an appropriate link or command to download a health data set from the website, the medical information includes at least one of a health condition, procedure, or laboratory results related to the user”, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving data over a network) to the at least one abstract idea (see MPEP § 2106.05(d)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of memory module, processing system, hardware core, graphical user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitations “instantiate a web browser object in the memory module; connect, using the web browser object in the memory module, to a server of at least one healthcare data provider; parse the XML based healthcare dataset using XML Path Language (XPath) to query XML nodes of the healthcare dataset”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations “the web browser object includes information related to a user”, the Examiner submits that these additional limitations merely adds insignificant pre-solution activity (selecting a particular data source or type of data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory. See MPEP 2106.05(d)(II) OIP Techs.
Regarding the additional limitations “provide, using the web browser object in the memory module, the information related to a user to the at least one healthcare data provider; receive, using the web browser object in the memory module, Extensible Markup Language (XML) based healthcare dataset related to the user”, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving data over 
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 17 and analogous dependent claims 3 and 10, regarding the additional limitation “transmitting an attribute associated with a script, wherein the script is configured to connect to a database associated with the healthcare data provider to retrieve the healthcare dataset related to the user”, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving data over a network) to the at least one abstract idea (see MPEP § 2106.05(d)).
In dependent claim 19 analogous dependent claims 5 and 12, regarding the additional limitation “navigating through at least one web page configured in a website of the at least one healthcare data provider”, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving data over a network) to the at least one abstract idea (see MPEP § 2106.05(d)).
In dependent claim 20 and analogous dependent claims 6-7 and 13-14, regarding the additional limitation “invoking an appropriate link or command to download a health data set from the website, the medical information includes at least one of a health condition, procedure, or laboratory results related to the user”, the Examiner submits that these additional limitations merely adds insignificant 
For dependent claim 16 and analogous dependent claims 2 and 9, and dependent claim 18 and analogous dependent claims 4 and 11, there is no additional limitation beyond the above noted at least one abstract idea.
Therefore, claims 1-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 7-8, 11, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli"), and further in view of  U.S. Patent App. Pub. No. 2004/0060007 to Gottlob et al. ("Gottlob").  
Regarding claims 1, 8, and 15, Rachapalli discloses:
A system comprising (see [21], system for providing merged medical information for a patient): 
a memory module (see [21], one or more storage mediums or memory devices such as 220); 
a processing system comprising at least one hardware core coupled to the memory module configured to (see [22], one or more processors): 
instantiate a web browser object in the memory module, wherein the web browser object includes information related to a user (see [0020] and Fig. 1, the internet based application on user device 130A is the object. The object includes information related to a user (patient’s information). Also see [36], user 130 may view the content of a document by selecting an icon to display the document within a web browser. Thus the application (object) may be a web browser based application (object));
connect, using the web browser object in the memory module, to a server of at least one healthcare data provider (see [20] and Fig. 1, server 110 is connected through network 120 using application on 130. Server 110 receive data through network 120 from database 160 and 170); 
provide using the web browser object in the memory module, the information related to a user to the at least one healthcare data provider (see [29] and Fig. 3, user 130 use application on device 130A to authenticate himself or herself to access patient’s medical records from databases 160 and 170); 
receive, using the web browser object in the memory module, Extensible Markup Language (XML) based healthcare dataset related to the user (see [30] and Fig. 3, processor 230 cause the system ); 
parse the XML based healthcare dataset using XML Path Language (XPath), query healthcare dataset to extract at least one health data item related to the user (see Fig. 5, Fig. 6 and [34] “the system may determine whether the medical record has information pertaining to a medical condition and then determine itself whether the medical condition is inherently associated with a body part……The medical record's sections may be analyzed for content using a markup language parser, such as an HTML parser or an XML parser”. XPath is short for XML parser. XML parser is used to analyze and extract at least one health data. Also see [26], system allows user to query and merge different pieces of information from the aggregated medical records);
determine a corresponding location on a canonical body map related to the at least one health data item (see [33] and Fig. 4, system creates associations of medical records with body part. For example, medical record has information pertaining a medical condition that may affect certain body part. Then system determines this medical condition is associated with the affected body part in a body map. This association is done by assigning a digital tag or other metadata structure to the medical record); 
associate the corresponding location with the at least one health data item (see [33] and Fig. 4, system associates medical records with a body part (location on the body)); 
provide a view of the canonical body map to the user, wherein the canonical body map provides a marking associating the at least one health data item (see Fig. 4 and [36], body map 400 provides markings of medical condition Asthma at the related location (chest). Also see Fig. 5 and [39], a graphical user interface is provided to show the body map); and 
display information related to the at least one health data item, when the user interacts with the canonical body map through a graphical user interface. (see Fig. 5 and [39], graphical interface is ).
Although Rachapalli discloses that parsing the XML based healthcare dataset using XML Path Language (XPath) and query healthcare dataset to extract at least one health data item related to the user, Rachapalli is silent on that the querying data is done by XPath and the querying process is querying XML nodes.
However, Gottlob teaches that it was old and well known at the time of filing in the art of data query to include: querying data is done by XPath and the querying process is querying XML nodes (see [70], XML document is modeled in as tree with multiple nodes. Also see claims 22 and 23, XPath query process is querying the tree node of XML document) in order to formalize query of XML document using standard XPath (see [3] of Gottlob).
Therefore, it would have been obvious to one of ordinary skill in the art of data query before the effective filing date of the claimed invention to modify the method of Rachapalli to include: querying data is done by XPath and the querying process is querying XML nodes as taught by Gottlob in order to formalize query of XML document using standard XPath.
Regarding claims 4, 11, and 18, Rachapalli further discloses:
the corresponding location on the canonical body map associated with the at least one health data item is preconfigured (see Fig.s 4-6 [36], body map locations such as chest or lung are predefined in the system).
Regarding claims 7 and 14, Rachapalli further discloses:
the at least one health data item includes data related to health condition, procedure, or laboratory results related to the user (see Fig. 4 and [29], medical information gathered from databases 16 and 17 includes medical condition Asthma).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli"), in view of  U.S. Patent App. Pub. No. 2004/0060007 to Gottlob et al. ("Gottlob"), and further in view of  U.S. Patent App. Pub. No. 2013/0325493 to Wong ("Wong").  
Regarding claims 2, 9, and 16, Rachapalli does not explicitly teach:
the canonical body map can be replaced with an alternate rendition, the alternate rendition including an image of a body of the user.
Wong teaches that it was old and well known at the time of filing in the art of medical information displaying to include: the canonical body map can be replaced with an alternate rendition, the alternate rendition including an image of the body of the user (see Fig. 1 and [38], a personalized body map can be used. Also see Fig. 5, users can use their own images to personalize the body map. See [70] and Fig. 6, the system has a photograph button which allows user to add photographs of themselves) in order to provide a more personalized human body map for patients to visualize, manage, and understand the state of their health (see [2] of Wong).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information displaying before the effective filing date of the claimed invention to modify the method of Rachapalli to replace the canonical body map with an alternate rendition, the alternate rendition including an image of the body of the user as taught by Wong in order to provide a more personalized human body map for patients to visualize, manage, and understand the state of their health.
Claims 3, 5-6, 10, 12-13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli"), in view of  U.S. Patent App. Pub. No. 2004/0060007 to Gottlob et al. ("Gottlob"), and further in view of U.S. Patent App. Pub. No. 2016/0034713 to Ramirez ("Ramirez").
Regarding claim 3, 10 and 17, Rachapalli does not explicitly disclose:
transmitting an attribute associated with a script, wherein the script is configured to connect to a database associated with the healthcare data provider to retrieve the healthcare dataset related to the user.
However, Ramirez teaches that it was old and well known at the time of filing in the art of medical data aggregation to include: transmitting an attribute associated with a script, wherein the script is configured to connect to a database associated with the healthcare data provider to retrieve the healthcare dataset related to the user (see [25], system accesses accounts using interface address and appropriate credentials. Also see Fig. 5 and [26], system uses extraction script 138 to aggregate data from multiple data providers. After login credential is validated, the system will invoke extraction script which has interface address for the system to download data from) in order to provide accurate and private data aggregation (see [6] and [9] of Ramirez).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data aggregation before the effective filing date of the claimed invention to modify the method of Rachapalli to include: transmitting an attribute associated with a script, wherein the script is configured to connect to a database associated with the healthcare data provider to retrieve the healthcare dataset related to the user as taught by Ramirez in order to provide accurate and private data aggregation.
Regarding claim 5, 12 and 19, Rachapalli does not explicitly disclose:
navigating through at least one web page configured in a website of the at least one healthcare data provider.
However, Ramirez teaches that it was old and well known at the time of filing in the art of medical data aggregation to include: navigating through at least one web page configured in a website of the at least one healthcare data provider (see Fig. 5 and [26], system uses extraction script 138 to aggregate data from multiple data providers. The extraction script has web page address for the system to navigate ) in order to provide accurate and private data aggregation (see [6] and [9] of Ramirez).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data aggregation before the effective filing date of the claimed invention to modify the method of Rachapalli to include: navigating through at least one web page configured in a website of the at least one healthcare data provider as taught by Ramirez in order to provide accurate and private data aggregation.
Regarding claim 6 and 13, Rachapalli does not explicitly disclose:
invoking an appropriate link or command to download a health data set from the website.
However, Ramirez teaches that it was old and well known at the time of filing in the art of medical data aggregation to include: invoking an appropriate link or command to download a health data set from the website (see Fig. 5 and [26], system uses extraction script 138 to aggregate data from multiple data providers. After login credential is validated, the system will invoke extraction script which has web page address for the system to download data from the website) in order to provide accurate and private data aggregation (see [6] and [9] of Ramirez).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data aggregation before the effective filing date of the claimed invention to modify the method of Rachapalli to include: invoking an appropriate link or command to download a health data set from the website as taught by Ramirez in order to provide accurate and private data aggregation.
Regarding claim 20, Rachapalli further discloses:
the at least one health data item includes data related to a health condition, procedure, or laboratory results related to the user (see Fig. 4 and [29], medical information gathered from databases 16 and 17 includes medical condition Asthma).
Rachapalli does not explicitly disclose:
invoking an appropriate link or command to download a health data set from the website.
invoking an appropriate link or command to download a health data set from the website (see Fig. 5 and [26], system uses extraction script 138 to aggregate data from multiple data providers. After login credential is validated, the system will invoke extraction script which has web page address for the system to download data from the website) in order to provide accurate and private data aggregation (see [6] and [9] of Ramirez).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data aggregation before the effective filing date of the claimed invention to modify the method of Rachapalli to include: invoking an appropriate link or command to download a health data set from the website as taught by Ramirez in order to provide accurate and private data aggregation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686